 1 DAVID L. ANDERSON (CABN 149604)
   United States Attorney
 2
   HALLIE HOFFMAN (CABN 210020)
 3 Chief, Criminal Division

 4 ALEXANDRA J. SHEPARD (CABN 205143)
   Assistant United States Attorney
 5
          450 Golden Gate Avenue, Box 36055
 6        San Francisco, California 94102-3495
          Telephone: (415) 436-6767
 7        FAX: (415) 436-7027
          Alexandra.Shepard2@usdoj.gov
 8
   Attorneys for United States of America
 9
                                   UNITED STATES DISTRICT COURT
10
                                 NORTHERN DISTRICT OF CALIFORNIA
11
                                       SAN FRANCISCO DIVISION
12

13   UNITED STATES OF AMERICA,                       ) CASE NO. 19-CR-0329 RS
                                                     )
14           Plaintiff,                              ) [PROPOSED] DETENTION ORDER
                                                     )
15      v.                                           )
                                                     )
16   OBED ALFONSO OBESO-CORTEZ,                      )
                                                     )
17           Defendant.                              )
                                                     )
18

19           On July 23, 2019, defendant Obed Alfonso Obeso-Cortez was charged by Indictment with one
20 count of illegal reentry into the United States, in violation of Title 18, United States Code, § 1326. The

21 defendant came before the Court on July 29, 2019 and July 31, 2019 for a detention hearing. The

22 defendant was present at the hearing and represented by his counsel, Assistant Federal Public Defender

23 Ellen Leonida. Special Assistant United States Attorney Alexandra Shepard represented the United

24 States.

25           The government requested detention, submitting that no condition or combination of conditions
26 would assure the defendant’s appearance at future proceedings or reasonably assure the safety of any

27 other person or the community. Pretrial Services submitted a report recommending detention on the

28 basis that the defendant is a flight risk and a danger to the community.

     [PROPOSED] DETENTION ORDER                      1                                            v. 11/01/2018
     19-CR-0329 RS
 1          Upon consideration of the Pretrial Services report, the court file, and the party proffers, the Court

 2 finds on the present record that no condition or combination of conditions would reasonably assure the

 3 defendant’s appearance at future proceedings. The Court orders the defendant detained.

 4          The Bail Reform Act of 1984, 18 U.S.C. §§ 3141-3150, sets forth the factors which the Court

 5 must consider in determining whether pretrial detention is warranted. In coming to its decision, the

 6 Court has considered those factors, paraphrased below:

 7          (1) the nature and seriousness of the offense charged;

 8          (2) the weight of the evidence against the person;

 9          (3) the history and characteristics of the person including, among other considerations,

10 employment, past conduct and criminal history, and records of court appearances; and

11          (4) the nature and seriousness of the danger to any person or the community that would be posed

12 by the person’s release.

13          18 U.S.C. § 3142(g).

14          The present order supplements the Court’s findings and order at the detention hearing and serves

15 as written findings of fact and a statement of reasons as required by Title 18, United States Code,

16 Section 3142(i)(1). As noted on the record, the Court makes the following finding as the basis for its

17 conclusion that the defendant presents a risk of flight. First, defendant is a citizen of Mexico, has

18 substantial family ties to Mexico, and recently expressed to his sister a desire to return to Mexico.

19 Second, the defendant is not able to provide sufficient sureties to guarantee his appearance at future

20 hearings. This finding is made without prejudice to the defendant’s right to seek review of defendant’s

21 detention, or file a motion for reconsideration if circumstances warrant it.

22          Pursuant to 18 U.S.C. § 3142(i), IT IS ORDERED THAT:

23          1.      The defendant be, and hereby is, committed to the custody of the Attorney General for

24 confinement in a corrections facility separate, to the extent practicable, from persons awaiting or serving

25 sentences or being held in custody pending appeal;

26          2.      The defendant be afforded reasonable opportunity for private consultation with counsel;

27 //

28 //

     [PROPOSED] DETENTION ORDER                       2                                              v. 11/01/2018
     19-CR-0329 RS
 1          3.     On order of a court of the United States or on request of an attorney for the government,

 2 the person in charge of the corrections facility in which the defendant is confined shall deliver the

 3 defendant to an authorized United States Marshal for the purpose of any appearance in connection with a

 4 court proceeding.

 5          IT IS SO ORDERED.

 6

 7 DATED: August 2, 2019                                         ________________________
                                                                 HONORABLE THOMAS S. HIXSON
 8
                                                                 United States Magistrate Judge
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     [PROPOSED] DETENTION ORDER                      3                                             v. 11/01/2018
     19-CR-0329 RS
